  Case 17-31157         Doc 30     Filed 03/01/19 Entered 03/01/19 14:20:17              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-31157
         CRYSTAL FLORENCE COLLIER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/18/2017.

         2) The plan was confirmed on 12/04/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/05/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/28/2019.

         6) Number of months from filing to last payment: 9.

         7) Number of months case was pending: 16.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-31157      Doc 30      Filed 03/01/19 Entered 03/01/19 14:20:17                      Desc Main
                                   Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor             $4,339.00
       Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                   $4,339.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $2,157.17
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                      $208.24
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $2,365.41

Attorney fees paid and disclosed by debtor:                  $0.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim        Principal      Int.
Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICASH LOANS LLC           Unsecured      2,736.00       2,536.13         2,536.13           0.00       0.00
AT&T SERVICES INC             Unsecured      1,967.00            NA               NA            0.00       0.00
BLACKHAWK FINANCE             Unsecured      3,648.00            NA               NA            0.00       0.00
CAPITAL ONE BANK USA          Unsecured         265.00           NA               NA            0.00       0.00
CASH CALL INC                 Unsecured      2,196.00            NA               NA            0.00       0.00
COMCAST                       Unsecured         163.00           NA               NA            0.00       0.00
DEVON FINANCIAL SERVICE       Unsecured      1,718.00       1,682.99         1,682.99           0.00       0.00
DEVON FINANCIAL SVC           Unsecured      1,718.00            NA               NA            0.00       0.00
ECMC                          Unsecured     28,790.00     54,678.35        54,678.35            0.00       0.00
ESCALLATE LLC                 Unsecured          81.00           NA               NA            0.00       0.00
FIRST RATE FINANCIAL          Unsecured      2,536.00            NA               NA            0.00       0.00
MEDICAL BUSINESS BUREAU       Unsecured         171.00           NA               NA            0.00       0.00
MERCHANTS CREDIT GUIDE        Unsecured         387.00           NA               NA            0.00       0.00
NELNET LOANS                  Unsecured     25,592.00            NA               NA            0.00       0.00
NORTHWEST COMMUNITY HOSPITA   Unsecured         360.00           NA               NA            0.00       0.00
PHOENIX FINANCIAL SVC         Unsecured          81.00           NA               NA            0.00       0.00
PREMIER BANKCARD              Unsecured         468.00        468.26           468.26           0.00       0.00
SANTANDER CONSUMER USA        Unsecured     10,388.00            NA            197.58           0.00       0.00
SANTANDER CONSUMER USA        Secured        9,330.00     19,915.58        19,718.00       1,283.40     690.19
SECURITY CREDIT SYSTEMS       Unsecured      1,550.00            NA               NA            0.00       0.00
SIR FINANCE                   Unsecured         801.00        753.52           753.52           0.00       0.00
UNITED AUTO CREDIT            Unsecured      5,513.00            NA               NA            0.00       0.00
US DEPT OF EDUCATION          Unsecured      1,588.00       1,600.83         1,600.83           0.00       0.00
US DEPT OF EDUCATION          Unsecured     12,069.00     12,163.68        12,163.68            0.00       0.00
VERIZON                       Unsecured         628.00           NA               NA            0.00       0.00
WEBBANK/FINGERHUT             Unsecured         329.00           NA               NA            0.00       0.00
WOW INTERNET CABLE            Unsecured         107.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-31157         Doc 30      Filed 03/01/19 Entered 03/01/19 14:20:17                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $19,718.00          $1,283.40           $690.19
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $19,718.00          $1,283.40           $690.19

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $74,081.34                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $2,365.41
         Disbursements to Creditors                             $1,973.59

TOTAL DISBURSEMENTS :                                                                        $4,339.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/01/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
